DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 24 October 2022. 
Claim 21 was canceled. Claims 1, 2, 5, 8-11, 14, 16-18, and 20 were amended. Claims 1-5, 7-14, 16-18, and 20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 17 are objected to because of the following informalities: 
Claim 10 recites “a system comprising: a memory; and one or more processors coupled to the memory and configured to perform operations comprising: receiving, at an authorization system including one or more processors and a memory, promotion data”. Thus the claim is to a system of processors which are configured to perform operations, but one of the operations are described as performed “at an authorization system” with its own one or more processors and memory. As the claims later reference “the one or more processors”, this appears to a compositional error. Claim 17 is similarly objected to. 
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/834103, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 1 recites (1) “wherein when the authorization request message is received via a network merchant system, the authorization request message includes promotion data, and wherein when the authorization request message is received via a restricted authorization network the authorization request message does not include promotion data”, and (2) “determining that the authorization request message is received via the restricted authorization network”, and (3) “performing post-processing using data from multiple transactions including the transaction to apply promotion terms from the promotion table to the multiple transactions based on the multiple transaction exceeding a bundled threshold from the promotion table.” 
The provisional does not describe or support the identified limitations. As such, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention as of the filing date of the prior application. Thus the disclosure of the provisional application does not comply with the requirement of 112(a). 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14, 16-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

Amended claim 1 recites the non-original limitation “determining that the authorization request message is received via the restricted authorization network.” This non-original limitation does not appear to be supported by the original disclosure. 
Applicant’s remarks identify [0036]-[0039], [0043], and [0052]-[0063] as support for the amendments at large. What appears to be the most relevant portion of the original disclosure states: 
[0062] Authorization system 630 can interact with promotion setup system 650 to implement configurations for handling promotions via both network merchant systems 608 and non-network merchant systems 618. Authorization system 630 performs validation and fraud detection as described above using validation system 632 and fraud system 634. Such systems can be used to authorize transactions for the account associated with customer 622 from network and non- network systems. The authorization system 630 can thus accept authorization request messages via both network 626 from network merchant systems 608 and passthrough restricted authorization network 624 from non-network merchant systems 618. While two networks 624 and 626 are described, any number of different networks can be used by different implementations of an authorization system 630. For payment authorization requests received by authorization system 630 from non-network merchant systems 618, promotions can be handled as described above in method 500, for example, by accessing a table in promotion system 636 for network promotions 637 and automatically applying the promotion to the transaction at an account number associated with customer 622 as described above (e.g. in method 500). Promotions for network merchant systems 608 can be handled using different operations and separate promotion data within promotion system 636 from non-network promotions 638. 

The above disclosure describes handling authorization requests from “non-network merchant systems” different from “network merchant systems.” Despite the use of the term “network” in these elements, they should be understood as separate from the networks by which the authorization requests actually pass through. Instead, “non-network merchant systems” and “network merchant systems” should be understood as sources for authorization requests, rather than networks passing the authorization requests to the authorization system (See Fig 6m Noting elements 626 and 624). The above disclosure clearly suggests that the authorization can distinguish between requests that originate at “non-network merchant systems” and “network merchant systems”  via the disclosure’s discussion of handling requests from those systems differently. However, the disclosure above does not indicate that system recognizes or can differentiate between requests based on what network the request was received over. Further, it would be incorrect to understand the differentiation to be inherent based on a binary choice of networks because applicant’s disclosure expressly states “while two networks 624 and 626 are described, any number of different networks can be used” [0062]”. The remainder of the original disclosure similarly does not appear to support a determination that an authorization request was received via a restricted authorization network.
Because the specification does not appear to support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention. Thus the claim is rejected based on the written description requirement. Claims 10 and 17 are similarly rejected. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “receiving an authorization request message for a transaction associated with an account number, wherein when the authorization request message is received via a network merchant system, the authorization request message includes promotion data, and wherein when the authorization request message is received via a restricted authorization network the authorization request message does not include promotion data.” This appears to be a conditional limitation, describing the contents of the authorization requests based on whether the request is received “via a network merchant system” or “via a restricted authorization network.” However, the claims subsequently recite “determining that the authorization request message is received via the restricted authorization network”. This limitation appears to require that the message was not received “via a network merchant system.” Because the claim requires one of the conditional limitations to be met, it would not be clear how the other conditional limitation (specifically: “when the authorization request message is received via a network merchant system, the authorization request message includes promotion data”) alters the scope of the claim. As such, one of ordinary skill in the art would not be able to determine the boundaries of the claim, rendering the claim indefinite. Claims 10 and 17 are similarly rejected.
For the purposes of examination, the claim will be interpreted as not limited by the conditional limitation required to be unsatisfied. 

Claim 1 recites “wherein when the authorization request message is received via a restricted authorization network the authorization request message does not include promotion data.” The plain and ordinary meaning of “promotion data” in the context of an authorization request refers to information indicating the applicability of a promotion. One of ordinary skill in the art would understand information indicating the applicability of a promotion to be extremely broad, including information such as account identifiers or purchase value. However, this interpretation conflicts with the claim language which exclude such promotion data from being included in an authorization request because one of ordinary skill in the art would understand information such as account identifiers or purchase value as necessarily part of an authorization request. Because of the conflict, Applicant does not appear to be using the plain and ordinary meaning of the term.  
The specification generally uses the term “promotion data” in reference to promotion defining data (e.g., “After the initial promotional data is organized at promotion system 250, the promotion data is provided to authorization system 230. Authorization system 230 processes the promotion data in step 260 to build promotion tables.” [0037]). However the specification does not clearly define the term as such, and it would be extremely contrary to one of ordinary skill in the art’s expectations for the term “promotion data” to be given the meaning “promotion defining data” in the context of the identified claim limitation. 
Thus the claims appear to use the term “promotion data” in a way that is inconsistent with the plain and ordinary meaning of the term, while the specification does not provide a special definition for the term. As such, one of ordinary skill in the art would not be able to determine the boundaries of the claim, rendering the claim indefinite. Claims 10 and 17 are similarly rejected.
For the purposes of examination, the term “promotion data” will be interpreted as referring to promotional identifiers. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 10 and 17, recites in part, a method comprising: receiving promotion data; processing the promotion data to build a promotion table; storing the promotion table; receiving, an authorization request message for a transaction associated with an account number; wherein when the authorization request message is received via a network merchant system, the authorization request message includes promotion data, and wherein when the authorization request message is received via a restricted authorization network the authorization request message does not include promotion data; determining that the authorization request message is received via the restricted authorization network; automatically processing the authorization request message to authorize the transaction; generating an authorization response message with no promotional information; and performing post-processing using data from multiple transactions including the transaction to apply promotion terms from the promotion table to the multiple transactions based on the multiple transactions exceeding a bundled threshold from the promotion table. These limitations set forth a concept of processing transaction and promotions, which is clearly a commercial interaction. As such, the claims recite a concept falling within the methods of organizing human activity grouping. Therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate a recited abstract idea into a practical application. The claims recite the additional element of an authorization system including one or more processors. This additional element is recited at a high level of generality, and is interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of storing information in the memory. This additional element reflects no improvement to technology, nor does it require a particular machine, nor does it effect a transformation. Instead, this additional element only generally links the abstract idea to a computing technology environment. As such, this additional element does not integrate the abstract idea into a practical application. The claims further imply the additional element of receiving the request via a restricted authorization network. However, this additional element reflects no improvement to technology, nor does it require a particular machine, nor does it effect a transformation. Instead, this additional element only generally links the abstract idea to a type of transaction network. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving a type of transaction network implemented by computing devices. As such, the combination of additional elements does not integrate the abstract idea into a practical application. Because the additional elements, individually and as a combination, do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of storing information in the memory. However, per MPEP 2106, the courts have recognized storing and retrieving information in memory to be a well understood, routine, and conventional computer function. As such, this additional element does not amount to significantly more than the abstract idea. As previously noted, the claims imply the additional element of receiving information via a restricted authorization network. However, per MPEP 2106, the courts have recognized receiving or transmitting data over a network to be a well understood, routine, and conventional computer function. Further, Sobek (US 2012/0221422 A1) indicates that restricted authorization networks were conventional well before the priority date of the claimed invention (Hybrid networks have been created that utilize a discrete subset of an international open loop bank card network to emulate the features of the proprietary closed loop network. These hybrids are often referred to as restricted authorization network(s) or RAN(s). A RAN typically is built around a common loyalty, geographic, or business theme that provides a natural and often obvious relationship for the network to operate. See at least [0006]). As such, this additional element does not amount to significantly more than the abstract idea. There are no further additional elements. As previously noted, when considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving a type of transaction network implemented by computing devices. Per MPEP 2106, the courts have recognized generally linking the use of an abstract idea to a particular technological environment as not enough to qualify as significantly more. As such, the combination of additional elements do not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-5, 7-9, 11-14, 16, 18, and 20 narrow the described judicial exception and do not recite further additional elements. Because the claims recite a narrowed version of the abstract idea, the claims continue to recite a judicial exception. The previously identified additional elements fail to integrate the narrowed abstract idea into a practical application for the reasons explained above, and as such the claims continue to be directed to an abstract idea. The previously identified additional do not amount to significantly more than the narrowed abstract idea for the reasons explained above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-5, 7-14, 16-18, 20, and 21: The claims have been amended as noted above to address the subject language. 
Examiner’s Response: Applicant's arguments filed 24 October 2022 have been fully considered and they resolve the prior rejections. 

Applicant’s Argument Regarding 101 Rejections of claims 1-5, 7-14, 16-18, 20, and 21: The claims have been amended to recite details of the system architecture and associated promotional table builds and operations. 
Examiner’s Response: Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive. The claims continue to be directed to an abstract idea without reciting significantly more. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Blinn et al. (US 599991A) describes the use of a promotional table in a payment system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-11-18